DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-26 are pending and have been examined in this application. 
Claims 12-23 are withdrawn.
Claims 1-11 and 24-26 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/30/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Group I (Claims 1-11 and 24-26) in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what is included or excluded by the term “other pipe component”. In other words one would not know at what component the infringement would occur.
Term “may” recited in claim 3 renders the claim indefinite because it is unclear whether the deck can or cannot rotate together with the bolt.
	The recitation of claim 26 wherein “…tubular body has a length selected according to a height of the joint of pipe or pipe component to be supported above a ground surface…” and the recitation of claim 10 wherein “…shoulders of the cap are oriented transverse to a longitudinal axis of a supported pipe line…” renders the claims indefinite because the joint of pipe or pipe component and pipeline is not an element of the claimed invention and it is improper to seek to define claimed structure based on some unclaimed element. In this case, the boundaries of the claim cannot be properly ascertain because one would not know whether their invention infringed the instant claim until someone else later added the joint of pipe or pipe component and the pipe line. Accordingly, the pipe supporting system itself must be defined by its structural elements instead of relying upon a comparison with an unascertained element.
Dependent claims 2 and 4-11 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stempo (U.S. Pat. Pub. No. 20110215566 A1).
Regarding claim 1, a pipe support system, comprising:
a pipe base (Stempo; Fig. 5; 14);
a stud assembly having  	(i) a non-threaded head (Stempo; 94) and a threaded bolt (Stempo; 74), and  	(ii) a flanged housing (Stempo; 68) comprising a flange (Stempo; flange at 64), and an opening through the flanged housing configured to threadedly receive the bolt, 
a deck (Stempo; 60) supported above the stud assembly, the deck having an upper surface and a receptacle (Stempo; receptacle receiving 94) along a lower surface configured to be gravitationally landed onto the non-threaded head; and
a cap (Stempo; 58) removably placed on the upper surface of the deck, the cap being configured to bearingly support a joint of pipe or other pipe component.
Regarding claim 2, Stempo teaches wherein the pipe base comprises:
a base plate (Stempo; upper plate of 14);
a vertically-oriented tubular body (Stempo; tubular body of 68) supported by and extending up from the base plate;
and wherein:
the flanged housing (Stempo; 96) is configured to closely mate with the tubular body, and the flange is dimensioned to land upon an upper end of the tubular body.
Regarding claim 3, Stempo teaches the non-threaded head is selectively locked within the receptacle, such that the bolt and the deck may rotate together.
Regarding claim 6, Stempo teaches wherein:
the stud assembly further comprises  	(iv) a nut (Stempo; hexagonal nut near annotation 94 as shown in Fig. 5) placed along the threaded portion of the bolt, residing between the non-threaded head and the flanged housing.
Regarding claim 7, Stempo teaches wherein:
the cap (Stempo; 58) comprises opposing edges;
(Stempo; shoulder receiving fasteners), with each shoulder being configured to reside along a side of the deck to prevent the cap from sliding off the deck.
Regarding claim 8, Stempo teaches the cap (Stempo; 58) includes at least one channel (Stempo; longitudinal channel defined between the side edges of 58) configured to direct fluids away from the joint of pipe or pipe component when landed on the cap.
Regarding claim 26, Stempo teaches the tubular body (Stempo; body of 96) has a length selected according to a height of the joint of pipe or pipe component to be supported above a ground surface.
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stempo (U.S. Pat. Pub. No. 20110215566 A1).
Regarding claim 9, Stempo teaches the at least one channel.
However, Stempo does not explicitly teach the at least one channel comprises a plurality of channels in parallel relation; and the cap is fabricated from a non-conductive material. The Examiner notes that providing plurality duplicated parts e.g. plurality of channel is considered within the level or ordinary skill in the art see e.g. MPEP 2144.04. Additionally, the Examiner takes the official notice that providing the cap that is fabricated from a non-conductive material is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Stempo having the plurality of channels and cap made of non-conductive material such as polyurethane, nylon or combination thereof. The motivation would have been to make the device durable and as well as to increase the safety.
Regarding claim 10, Stempo as modified teaches the cap is fabricated from polyurethane, nylon or combinations thereof, and
opposing shoulders (Stempo; shoulders of 58 receiving fasteners) of the cap are oriented transverse to a longitudinal axis of a supported pipeline [capable].
Allowable Subject Matter
Claim 4, 5, 11, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 24-25 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631